UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7261



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAUL LABOY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
Chief District Judge. (CR-91-87-4-BO; CA-97-69-4-BO)


Submitted:    July 28, 2004             Decided:    September 8, 2004


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raul LaBoy, Appellant Pro Se. Jane H. Jolly, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Raul LaBoy seeks to appeal the district court’s orders

dismissing his motion for a bill of review that sought to modify

his sentence and denying reconsideration.                  The district court

construed LaBoy’s pleading as a motion filed under 28 U.S.C. § 2255

(2000), and dismissed it as successive, noting that LaBoy had not

obtained authorization from this court to file such a motion.*                 An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit     justice   or   judge     issues    a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

338 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that LaBoy has not made the

requisite     showing.      Accordingly,     we    deny    a     certificate   of

appealability and dismiss the appeal.                We dispense with oral



     *
      By order filed March 5, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                    - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -